
	
		I
		111th CONGRESS
		1st Session
		H. R. 1996
		IN THE HOUSE OF REPRESENTATIVES
		
			April 21, 2009
			Mr. Flake (for
			 himself, Mr. Burton of Indiana, and
			 Mr. McCotter) introduced the following
			 bill; which was referred to the Select
			 Committee on Intelligence (Permanent Select)
		
		A BILL
		To prohibit the inclusion of earmarks in the Intelligence
		  Authorization Act for Fiscal Year 2010.
	
	
		1.Prohibition on inclusion of
			 earmarks in the Intelligence Authorization Act for Fiscal Year
			 2010
			(a)ProhibitionNo earmarks shall be included in the
			 enactment of a bill authorizing intelligence activities for fiscal year
			 2010.
			(b)Earmark
			 definedIn this section, the
			 term earmark means a provision or report language providing,
			 authorizing, or recommending a specific amount of discretionary budget
			 authority, credit authority, or other spending authority for a contract, loan,
			 loan guarantee, grant, loan authority, or other expenditure targeted to a
			 specific State, locality, or congressional district, other than through a
			 statutory or administrative formula-driven or competitive award process.
			
